PERRY, CORRES To ANGELA GRIFFIN/ICORRECTIONS@CORRECTIONS,
STAGGILSP/CORRECTIONS ce SETH SMITH/ICORRECTIONS@CORRECTIONS

12/27/2016 08:56 AM bec
Subject Fw: Leon Burse no doc # dob 12-26-1972 ~

fyi

Perry R. Stagg, CCE

Deputy Assistant Secretary

Office of Adult Services

Louisiana Department of Corrections
(225)342-6654 office

(225)328-0334 cell

— Forwarded by PERRY STAGG/LSP/CORRECTIONS on 12/27/2016 08:56 AM —

Raven ,
GroonVGORRECTIONS To PERRY STAGG <PERRYSTAGG@corrections.state.la.us>
12/27/2016 08:54 AM cc Malcolm Myer/CORRECTIONS@CORRECTIONS, Elizabeth

 

Traylor/CORRECTIONS@CORRECTIONS, Monisa
Lent/CORRECTIONS@CORRECTIONS
Subject Fw: Leon Burse no doc# dob 12-26-1972

The family has called back again. | looked in Cajun and | cannot find the Offender. Please handle as
appropriate.

Raven Groom

Administrative Coordinator

Louisiana Department of Public Safety & Corrections

Office of the Secretary

_— Forwarded by Raven Groom/GORRECTIONS on 12/27/2016 08:51 AM —

FroM Monisa Lentz/CORRECTIONS

To: PERRY STAGG/LSP/CORRECTIONS@CORRECTIONS
Cc, Barbara McMullan/CORRECTIONS@CORRECTIONS, Elizabeth Traylor/CORRECTIONS@CORRECTIONS, Raven
Groom/CORRECTIONS@CORRECTIONS, Malcolm Myer/CORRECTIONS@CORRECTIONS

Date 42/97/2016 09:48 AM

Subj Fw: Leon Burse nodac# dob 12-26-1972
ect:

 
Perry:

FY] - Offender's family is calling again about him not having a DOC #. Per the caller, the offender has
filed an ARP. Please handle as appropriate.

Thank you.
Monisa .
— Forwarded by Barbara McMullan/CORRECTIONS on 12/07/2016 09:19 AM ——

From: Barbara McMullan/CORRECTIONS on 11/28/2016 11:08 AM

To: Malcolm Myer/CORRECTIONS
cc!

 

While You Were Out

Contact:
Linda Hargrove-Johns
of:

RE: Leon Burse no#DOB
12-26-1972

Phone: _ FAX:
504-512-2548

 

 

 

Message:
Has spoked to Monisa about getting her son's time calculated several times. He still doesn't have a DOC
number.

Monisa D, Lentz
Department of Public Safety and Corrections
Office of the Deputy Secretary

P.O. Box 94304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

— Forwarded by Monisa Lentz/CORRECTIONS on 12/07/2016 09:45 AM —
Monisa ,
Lentz/CORRECTI 7° PERRY STAGG/LSP/CORRECTIONS

ONS ce Malcolm MyeriCORRECTIONS@CORRECTIONS, Barbara McMullan/CORRECTIONS@CORRECTIONS,
11/22/2016 11:01 Raven Groom/CORRECTIONS@CORRECTIONS, Elizabeth Traylor/CORRECTIONS@CORRECTIONS
AM Su Leon Burse no doc# dob 12-26-1972

bje

te
Case 3:17-cv-00512-SDD-EWD Document111-35 08/16/19 Page 3 of 14

Perry:

The above referenced offender was sentenced to 1 year DOC & 4 years probation upon release on August
8th in Orleans Criminal Court, Section C. He has since been transferred to Riverbend Detention Center.

Please handle as appropriate.

Thank you,
Monisa

Monisa D, Lentz

Department of Public Safety and Corrections
Office of the Deputy Secretary

P.O. Box 94304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

—— Forwarded by Monisa Lentz/CORRECTIONS on 11/22/2016 10:57 AM —-

Barbara McMullan/CORRECTIONS 7
© Monisa Lentz/CORRECTIONS@CORRECTIONS

cc

Ti22r2016 09:30 AM Subject Leon Burse no doc # dob 12-26-1972

Linda Hargrove-Jones called again about her son, the above referenced cifender. She states that he was
sentenced August 8, 2016 and has no DOC number or time calculated as of yet. She can be reached at

(H)504-309-6277 or (C)504-512-2548

Thank you.
Case 3:17-cv-00512-SDD-EWD Document111-35 08/16/19 Page 4 of 14
ANGELA To "Amacker, Corey" <amackerc@opso.us>,

GRIFFIN/CORRECTIONS cc ANGELA SMITHICORRECTIONS@CORRECTIONS
01/09/2017 11:19 AM nee

Subject RE: Leon Burse DOB 12-26-1972}

Ok, Thanks,
Angela S. Offender Burse is still at Riverbend. add the date of sentence.

Corey, In reference to the other email, | do not know what kind of sentence they had but if you feel like
they are close to being eligible to release you can scan and email their paperwork.

 

Angela Griffin
[ _"Amacker, Corey" Heis still @ Riverbend, On that other email, | re... 01/08/2017 10:53:50 AM
~ “Amacker, Corey"
<amackerc@ opso.us> To ANGELA GRIFFIN <agriffin@corrections.state.Ja.us>

 

01/09/2017 10:53 AM ce
Subject RE: Leon Burse DOB 12-26-1972

He is still @ Riverbend. On that other email, | received Henry Eurings PW this morning from Riverbend
along with another 30 they have completed that | will deliver on Thursday with the packets or | can scan
it and send it to you......

Trei Bradford | am going to send to them now and have them expedite his PW also.

From: ANGELA GRIFFIN [mailto:agriffin@corrections.state.la.us]
Sent: Monday, January 09, 2017 10:51 AM

To: Amacker, Corey

Subject: RE: Leon Burse DOB 12-26-1972

Thanks, Not sure what happened with the PW sent 8/18/2016. | received the emails you sent with PW,
thanks. |s he still housed there, if not where was he sent and what date?

Thanks,

Angela Griffin

“Amacker, Corey" <amackerc@opso.us> To
ANGELA GRIFFIN <agriffin@corrections. state.la.us>

ce
01/09/2017 10:20 AM SubjectRE: Lean Burse DOB 12-26-1972

He was preclassed by my staff. His packet was delivered to HO on 8/18/2016. | can forward you copies of it again
now as well.

From: ANGELA GRIFFIN [mailto:aqriffin@corrections,state.la.us]
Sent: Monday, January 09, 2017 10:14 AM

To: Amacker, Corey
Subject: Leon Burse DOB 12-26-1972
Importance: High

Family members continue to call DOC on this offender. Claims he was sentenced in August 2016 to a 1
year HL sentence out of Orleans. They have not said where he is being housed. Can you please check _

on this offender and if he is HL, please send the PreClass packet asap so he can be processed.
Thanks,

Angela Griffin

This email and any files transmitted with it are confidential and intended solely for the use of
the individual or entity to whom they are addressed. If you have received this email in error
please notify the Orleans Parish Sheriff's Office. This message contains confidential
information and is intended only for the individual named. If you are not the named addressee
you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately
by e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If
you are not the intended recipient you are notified that disclosing, copying, distributing or
taking any action in reliance on the contents of this information is strictly prohibited.

This email and any files transmitted with it are confidential and intended solely for the use of
the individual or entity to whom they are addressed. If you have received this email in error
please notify the Orleans Parish Sheriff's Office. This message contains confidential
information and is intended only for the individual named. If you are not the named addressee
you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately
by e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If
you are not the intended recipient you are notified that disclosing, copying, distributing or
taking any action in reliance on the contents of this information is strictly prohibited.
. PERRY To ANGELA GRIFFIN/CORRECTIONS@corrections,

STAGG/LSP/CORRECTIONS ce

 

12/07/2016 05:29 PM bee
Subject Re: Leon Burse no doc# dob 12-26-1972

Ok. Assuming he is a newly sentenced inmate and momma is panicking for no reason????

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections

225-342-6654 (office)
225-328-0334 (cell)

On Dec 7, 2016, at 4:52 PM, ANGELA GRIFFIN <agriffin@corrections.state.Ja.us> wrote:

We do not know the date or Parish of conviction until we receive the PreClass. The below email
from downstairs says sentenced in Orleans. We are trying to get information on him but cannot do
anything until we receive it.

Thanks,

Angela Griffin

PERRY STAGG---12/07/2016 04:05:20 PM-—Date and Parish of conviction? Perry R. Stagg, CCE

PERRY ToANGELA GRIFFIN/CORRECTIONS@CORRECTIONS
STAGG/LSP/CORRECTIO ce @
NS Subjec
t
12/07/2016 04:05 PM re Fw: Leon Burse no dec # dob 12-26-1972 |

Date and Parish of conviction?

Perry R. Stagg, CGE

. Acting Deputy Assistant Secretary
Office of Adult Services
Louisiana Department of Corrections
(225)342-6654 office

(225)328-0334 cell

ANGELA GRIFFIN---12/07/2016 04:01:36 PM—-He does not have a DOC number because we
have not received PreClass paperwork on this offender. The only way to give an offend

c ANGELA ToPERRY STAGG/LSP/CORRECTIONS@CORRECTIONS
GRIFFIN/CORRECTIONS cc
Subjec

t
Re: Fw: Leon Burse no doc # dob 12-26-7 972[ |
12/07/2016 04:01 PM Link]
He does not have a DOC number because we have not received PreClass paperwork on this
offender. The only way to give an offender a DOC number is if the Parish of Conviction sends in
the PreClass paperwork showing him as DOC, including AFIS fingerprint verification.

Thanks,

Angela Griffin

PERRY STAGG---12/07/2016 12:11:43 PM--Can you tell me why he has no DOC so | can ease
the families concerns. Thanks

PERRY ToANGELA GRIFFIN/CORRECTIONS@CORRE
STAGG/LSP/CORRECTIO ce @ CTIONS
NS SubjectFw: Leon Burse ne doc # dob 12-26-1972

12/07/2016 12:11 PM .
Can you tell me why he has no DOC so! can ease the families concerns.

Thanks

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections
(225)342-6654 office

(225)328-0334 cell

— Forwarded by PERRY STAGG/LSP/CORRECTIONS on 12/07/2016 12:11 PM —-

M ToPERRY STAGG/LSP/CORRECTIONS@CORRECTIONS

© ccBarbara McMullan/CORRECTIONS@CORRECTIONS, Elizabeth
ni Traylor/CORRECTIONS@CORRECTIONS, Raven

§  Groom/CORRECTIONS@CORRECTIONS, Malcolm

@ Myer/CORRECTIONS@CORRECTIONS

SuFw: Leon Burse no doc # dob 12-28-1972

nO

azo ~jAaomawzoOoO~-R

weok-

Om - Ooh» a
EPO ©

Perry:

{

FYI - Offender's family is calling again about him not having a DOC #, Per the caller, the offender
has filed an ARP. Please handle as appropriate.

Thank you.
Monisa

-—- Forwarded by Barbara McMullan‘CORRECTIONS on 12/07/2016 09:19 AM —
From: Barbara McMullan/CORRECTIONS on 11/28/2016 11:08 AM

To: Malealm Myer/CORRECTIONS
cc:

 

While You Were Out
Contact:

Linda Hargrove-Johns

of:

RE: Leon Burse no # DOB 12-26-1972
Phone: FAX:
504-512-2548

 

 

 

Message:
Has spoked to Monisa about getting her son's time calculated several times. He still doesn't have
a DOC number.

Monisa D. Lentz

Department of Public Safety and Corrections
Office of the Deputy Secretary

P.O. Box $4304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

— Forwarded by Morisa Lentz/CORRECTIONS on 12/07/2016 08:45 AM —~-

M ToPERRY STAGG/.SP/CORRECTIONS

© ccMalcolm Myer/CORRECTIONS@CORRECTIONS, Barbara
Ni = McMullan‘CORRECTIONS@CORRECTIONS, Raven

§ Groom/CORRECTIONS@CORRECTIONS, Elizabeth

4 Traylor/CORRECTIONS@CORRECTIONS

L SuLeon Burse no doc # dob 12-26-1972
Case 3:17-cv-00512-SDD-EWD Document111-35 08/16/19 Page 10 of 14

a oZzodo

ZrPotosnswmsonnn

Perry:

The above referenced offender was sentenced to 1 year DOC & 4 years probation upon release
on August 8th in Orleans Criminal Court, Section C. He has since been transferred to Riverbend

Detention Center. Please handle as appropriate.

Thank you,
Monisa

Monisa D. Lentz

Department of Public Safety and Corrections
Office of the Deputy Secretary

P.O. Box 94304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

— Forwarded by Monisa Lentz/CORRECTIONS on 11/22/2016 10:57 AM —

Barbara ToMonisa Lentz/CORRECTIONS@CORRECTIONS
McMullar/CORRECTIONS ce

SubjectLeon Burse no doc # dob 12-26-1972

11/22/2016 09:30 AM
Linda Hargrove-Jones called again about her son, the above referenced offender. She states that
he was sentenced August 8, 2016 and has no DOC number or time calculated as of yet. She can

be reached at (H)504-309-6277 or (C)504-512-2548

Thank you.
ANGELA To ANGELA SMITH/CORRECTIONS@CORRECTIONS,
GRIFFIN/CORRECTIONS

12/07/2016 04:52 PM

cc
boc
Subject Fw: Leon Burse no doc# dob 12-28-1972
See ME ON this PASE... cecenseneeeensnsnancsnnensanes
Thanks,

Angela Griffin

—— Forwarded by ANGELA GRIFFIN/CORRECTIONS on 12/07/2016 04:52 PM —-

PERRY
STAGG/LSP/CORRECTIONS To ANGELA GRIFFIN/CORRECTIONS@CORRECTIONS
12/07/2016 04:05 PM cc

Subject Re: Fw: Leon Burse no doc# dob 12-26-1972/at

4

Date and Parish of conviction?

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections
(225)342-6654 office

 

(225)328-0334 cell
["_ANGELA GRIFFIN [He does not have a DOC number because we h... 12/07/2016 04:01:36 PM
ANGELA
GRIFFIN‘CORRECTIONS To PERRY STAGG/LSP/CORRECTIONS@CORRECTIONS
12/07/2016 04:01 PM cc

Subject Re: Fw: Leon Burse no doc# dob 42-26-1972[2}

He does not have a DOC number because we have not received PreClass paperwork on this offender.
The only way to give an offender a DOC number is if the Parish of Conviction sends in the PreClass
paperwork showing him as DOG, including AFIS fingerprint verification.

Thanks,

Angela Griffin

 

[__ PERRYSTAGG ___Can you tell me why he has no DOC so | can ea... 12/07/2016 12:11:43 PM

PERRY
STAGG/LSP/CORRECTIONS
To ANGELA GRIFFIN/CORRECTIONS@CORRECTIONS
cc
Subject Fw: Leon Burse no doc # dob 12-26-1972

s
12/07/2016 12:11 PM

Can you tell me why he has no DOC sal can ease the families concerns.

Thanks

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections
(225)342-6654 office

(225)328-0334 cell

— Forwarded hy PERRY STAGG/LSP/CORRECTIONS on 12/07/2016 12:11 PM —

Monisa
Lentzi/CORRECTIONS To PERRY STAGG/LSP/CORRECTIONS@CORRECTIONS

12/07/2016 09:48 AM cc Barbara McMullan/CORRECTIONS@CORRECTIONS,
Elizabeth Traylor/CORRECTIONS@CORRECTIONS, Raven
Groom/CORRECTIONS@CORRECTIONS, Malcdlm
Myer/CORRECTIONS@CORRECTIONS

Subject Fw: Leon Burse no doc# dob 12-26-1972

 

Perry:

FYI - Offender's family is calling again about him not having a DOC #. Per the caller, the offender has
filed an ARP. Please handle as appropriate.

Thank you.
Monisa
— Forwarded by Barbara McMullan/CORRECTIONS on 12/07/2016 09:19 AM —

From: Barbara McMullan/CORRECTIONS on 11/28/2016 11:08 AM

To: Malcolm Myer/CORRECTIONS
cc:

 

Contact:

Linda Hargrove-Johns

of:

RE: Leon Burse no# DOB 12-26-1972
Phone: FAX:
  

504-512-2548

Telephoned [J Will Return
Please Call (7 Left Package
C1 will Call Again (1) Please See Me
LJ Returned Cail LJ Urgent

L] Was In

 
   

Has spoked to Manisa about getting her son's time calculated several times. He still doesn't have a boc

number.

Monisa D. Lentz
Department of Public Safety and Corrections
Office of the Deputy Secretary

P.O. Box 94304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

—- Forwarded by Monisa Lenta/CORRECTIONS on 12/07/2016 09:45 AM ——

Monisa
Lentz/CORRECTIONS To PERRY STAGG/LSP/CORRECTIONS
11/22/2016 11:01 AM cc Malcolm Myer/CORRECTIONS@CORRECTIONS, Barbara

McMullan/CORRECTIONS@CORRECTIONS, Raven
Groom/CORRECTIONS@CORRECTIONS, Elizabeth
Traylor/CORRECTIONS@CORRECTIONS

Subject Leon Burse nodoc# dob 12-26-1972

 

Perry:

The above referenced offender was sentenced to 1 year DOC & 4 years probation upon release on August
8th in Orleans Criminal Court, Section C. He has since been transferred to Riverbend Detention Center.
Please handle as appropriate. .

Thank you,
Monisa

Monisa D. Lentz

Department of Public Safety and Corrections
Office of the Deputy Secretary

P.O. Box 94304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

—— Forwarded by Monisa Lentz/CORRECTIONS on 11/22/2016 16:57 AM —

Barbara
McMullan/CORRECTIONS To Monisa Lent/CORRECTIONS@CORRECTIONS

11/22/2016 09:30 AM ; ce
Subject Leon Burse no doc# dob 12-26-1972
Case 3:17-cv-00512-SDD-EWD Document111-35 08/16/19 Page 14 of 14

 

Linda Hargrove-Jones called again about her son, the above referenced offender. She states that he was
sentenced August 8, 2016 and has no DOC number or time calculated as of yet. She can be reached at

(H)504-309-6277 or (C)504-512-2548

Thank you.
